Order, Supreme Court, New York County (Richard E Braun, J.), entered January 31, 2003, which partially granted the Sandback defendants’ motion for a protective order, and order, same court and Justice, entered June 24, 2003, which removed the action to Civil Court, unanimously affirmed, without costs.
Plaintiffs notice to admit was properly vacated as it improperly sought information about the existence of insurance, a matter that has nothing to do with the elements of plaintiffs claims herein for civil rights and civil Racketeer Influenced and Corrupt Organizations Act (RICO) violations (see Wolin v St. Vincent’s Hosp. & Med. Ctr. of N.Y., 304 AD2d 348 [2003]). Our review of the record indicates that the stricken discovery demands were overly broad and burdensome. The motion court had authority to remove the action to Civil Court without the parties’ consent (CPLR 325 [d]; 22 NYCRR 202.13 [a]). Concur—Buckley, P.J., Sullivan, Williams, Catterson and McGuire, JJ.